The defendant’s contention that the evidence was legally insufficient to prove his guilt of attempted assault in the second degree beyond a reasonable doubt is unpreserved for appellate review (see CEL 470.05; People v Soto, 8 AD3d 683, 684 [2004]; People v Smith, 303 AD2d 426, 427 [2003]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to show that the defendant intended to cause the complainant physical injury (see People v Gordon, 284 AD2d 481, 481-482 [2001]).
In fulfilling our responsibility to conduct an independent *697review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 349 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe their demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Miller, Balkin and McCarthy, JJ., concur.